Case: 21-1627   Document: 25     Page: 1   Filed: 07/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   GARTH COOPER,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1627
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01553-PEC, Judge Patricia E. Campbell-
 Smith.
                  ______________________

                  Decided: July 7, 2021
                 ______________________

    GARTH COOPER, Decatur, GA, pro se.

     ROBERT JOEL BRANMAN, I, Tax Division, United States
 Department of Justice, Washington, DC, for defendant-ap-
 pellee. Also represented by DAVID A. HUBBERT, ANTHONY
 T. SHEEHAN.
                  ______________________

 Before MOORE, Chief Judge, PROST and O’MALLEY, Circuit
                        Judges.
Case: 21-1627     Document: 25     Page: 2    Filed: 07/07/2021




 2                                                COOPER   v. US



 PER CURIAM.
      Garth Cooper filed a complaint in the United States
 Court of Federal Claims seeking money damages and in-
 junctive relief based on a lock-in letter sent from the Inter-
 nal Revenue Service (“IRS”) to his employer that directed
 his employer to withhold income tax from Mr. Cooper’s
 wages. Mr. Cooper now appeals the decision of the Court
 of Federal Claims dismissing his complaint for lack of sub-
 ject-matter jurisdiction. See Cooper v. United States,
 No. 19-1553T, 2020 WL 4691614 (Fed. Cl. Aug. 13, 2020).
 For the reasons below, we affirm.
                        BACKGROUND
     In December 2018, the IRS informed Mr. Cooper that
 he was not entitled “to claim exempt status or more than a
 specified number of withholding allowances” and that he
 had been placed in the “Withholding Compliance Pro-
 gram.”     S. App. 24–25. 1   The IRS further informed
 Mr. Cooper that it had issued a “lock-in letter” to his em-
 ployer, Classic Cadillac Atlanta Corporation, on that basis.
 S. App. 25.
     The lock-in letter instructed Classic Cadillac to begin
 withholding income tax from Mr. Cooper’s wages based on
 withholding allowances of “0000” and a marital status of
 “single.” See S. App. 25. The IRS further instructed Clas-
 sic Cadillac to disregard Mr. Cooper’s current Form W-4 or
 a new Form W-4 (unless the form would result in withhold-
 ing greater than that based on the IRS’s instructions). See
 S. App. 25. The IRS also informed Mr. Cooper that the
 changes would “increase the amount of tax withheld from
 [his] wages.” S. App. 25. In addition, the IRS informed
 Mr. Cooper that he could request review of the IRS’s with-
 holding determination by contacting the IRS and that he


     1  “S. App.” refers to the supplemental appendix filed
 with the government’s response brief.
Case: 21-1627     Document: 25    Page: 3    Filed: 07/07/2021




 COOPER   v. US                                            3



 could be released from the Withholding Compliance Pro-
 gram if he met all of his filing and payment obligations for
 three consecutive years. S. App. 24–25.
     There is no indication that Mr. Cooper requested re-
 view by the IRS of the withholding determination. Instead,
 on October 2, 2019, Mr. Cooper filed a complaint against
 the United States in the Court of Federal Claims seeking
 money damages and injunctive relief. See S. App. 11–20.
 The complaint alleged that the lock-in letter violated vari-
 ous laws, such as provisions of the Federal Debt Collection
 Procedures Act, 28 U.S.C. §§ 3001–3308, and certain IRS
 regulations, such as 26 C.F.R. § 1.6001-1(d).           See
 S. App. 13–14.      As to relief, Mr. Cooper requested
 $400,000.00 in damages and an order “for release of” the
 lock-in letter. S. App. 17, 20.
     The Court of Federal Claims subsequently dismissed
 Mr. Cooper’s complaint for lack of subject-matter jurisdic-
 tion. The court explained that Mr. Cooper, as the plaintiff,
 needed to show that his claims were based on a constitu-
 tional provision, a statute, or a regulation that could be
 fairly interpreted as mandating the government to provide
 compensation for the damages alleged. See Cooper,
 2020 WL 4691614, at *2. The court held that Mr. Cooper’s
 various citations in support of jurisdiction “are not money-
 mandating statutes that operate to create jurisdiction in
 this court” and dismissed his complaint on that basis. Id.
 at *3–4. Mr. Cooper then filed a motion for reconsidera-
 tion, which the Court of Federal Claims denied, see
 S. App. 10.
    Mr. Cooper appealed. We have jurisdiction to consider
 Mr. Cooper’s appeal under 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     We review de novo the decision of the Court of Federal
 Claims to dismiss Mr. Cooper’s complaint for lack of juris-
 diction. See Waltner v. United States, 679 F.3d 1329, 1332
Case: 21-1627    Document: 25     Page: 4    Filed: 07/07/2021




 4                                              COOPER   v. US



 (Fed. Cir. 2012). We conclude that the Court of Federal
 Claims correctly determined that it lacked jurisdiction to
 consider the merits of Mr. Cooper’s complaint.
      The jurisdiction of the Court of Federal Claims is de-
 fined by the Tucker Act, which gives the court authority to
 render judgment on certain monetary claims against the
 United States. See 28 U.S.C. § 1491(a)(1). But the Tucker
 Act “does not create any substantive right enforceable
 against the United States for money damages.” United
 States v. Mitchell, 463 U.S. 206, 216 (1983) (cleaned up).
 Rather, a plaintiff’s claim for money damages must be au-
 thorized by law that is separate from the Tucker Act itself.
 Id. at 216–17. The plaintiff must demonstrate that the
 separate source of substantive law upon which he relies
 “can fairly be interpreted as mandating compensation by
 the Federal Government for the damages sustained.” Id.
 at 217. In other words, if no independent source of law ex-
 ists, the Court of Federal Claims must dismiss the case for
 lack of subject-matter jurisdiction because “the absence of
 a money-mandating source” is “fatal to the court’s jurisdic-
 tion under the Tucker Act.” Fisher v. United States,
 402 F.3d 1167, 1173 (Fed. Cir. 2005). The same is true for
 the Little Tucker Act, 28 U.S.C. § 1346(a)(2). See United
 States v. Bormes, 568 U.S. 6, 10 (2012) (“The Little Tucker
 Act and its companion statute, the Tucker Act, do not
 themselves create substantive rights, but are simply juris-
 dictional provisions that operate to waive sovereign im-
 munity for claims premised on other sources of law.”
 (cleaned up)).
     Here, in arguing that the Court of Federal Claims im-
 properly dismissed his complaint, Mr. Cooper first points
 to provisions of the Tucker Act and the Little Tucker Act.
 See Appellant’s Br. 1 (citing 28 U.S.C. §§ 1346(a), 1491).
 But as discussed, these Acts do not themselves provide a
 basis for the Court of Federal Claims to consider the merits
 of Mr. Cooper’s complaint.
Case: 21-1627     Document: 25     Page: 5    Filed: 07/07/2021




 COOPER   v. US                                              5



     Mr. Cooper next points to 28 U.S.C. § 2463. See Appel-
 lant’s Br. 1–2. But this statute simply concerns whether
 property taken or detained under any revenue law of the
 United States is “repleviable.” See 28 U.S.C. § 2463. The
 statute therefore is not money-mandating because it does
 not “grant[] the claimant, expressly or by implication, a
 right to be paid a certain sum.” Ontario Power Generation,
 Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004)
 (cleaned up); see Upshur v. United States, 135 Fed. Cl. 712,
 713 (2017) (holding that § 2463 is not “a money-mandating
 statute that confers jurisdiction” on the Court of Federal
 Claims).
     Next, Mr. Cooper points to a variety of statutes that
 concern tax- or debt-collection actions such as garnishment
 and the execution of federal judgments. See Appellant’s
 Br. 2 (citing 5 U.S.C. § 5520a and 28 U.S.C. §§ 3002, 3101,
 3104, 3203). But these statutes are simply inapplicable to
 Mr. Cooper’s complaint, which is based on the lock-in letter
 and the withholding it describes, not tax or debt collection.
 See, e.g., Cleveland v. Comm’r, 600 F.3d 739, 742 (7th Cir.
 2010) (“Withholding . . . occurs throughout the tax year
 while the tax liability is inchoate.”); Titus v. Comm’r,
 354 F. App’x 335, 335 (10th Cir. 2009) (explaining that a
 “lock-in letter does not constitute a notice of determination”
 and that a “lock-in letter is not a levy” (cleaned up)). In-
 deed, there is no indication that Mr. Cooper has filed or al-
 leged a claim for a tax refund. Accordingly, none of
 5 U.S.C. § 5520a and 28 U.S.C. §§ 3002, 3101, 3104, 3203
 confer jurisdiction on the Court of Federal Claims in this
 case.
     Finally, regarding Mr. Cooper’s request “for release of”
 the lock-in letter, the Court of Federal Claims cannot en-
 tertain claims for injunctive relief, except in narrowly de-
 fined circumstances not applicable here.           See, e.g.,
 28 U.S.C. § 1491(b); Kanemoto v. Reno, 41 F.3d 641,
 644–45 (Fed. Cir. 1994).
Case: 21-1627    Document: 25      Page: 6   Filed: 07/07/2021




 6                                              COOPER   v. US



                        CONCLUSION
    We have considered Mr. Cooper’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, we affirm the decision of the Court of Federal Claims.
                        AFFIRMED
                           COSTS
 No costs.